DETAILED ACTION
This Office Action is in response to application filed on Mar. 21, 2019.
Claims 1-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with Mr. Peter Gallagher (Reg. No. 47,584) on 01/31/2022 to place the claims in the condition for allowance.
In the claims filed on 03/21/2019, further amend as below:
1. (Currently Amended)  A method of debugging quadcopter piloting code comprising:
coupling an Artificial Intelligence (AI) controller configured with AI piloting code to a workstation having a quadcopter simulator and a debugger;
synchronizing a first clock of the Al controller with a second clock of the workstation using Precision Time Protocol (PTP) hardware timestamping for synchronization accuracy of less than one millisecond;
initiating piloting of a simulated quadcopter of the quadcopter simulator by the AI piloting code of the AI controller;

timestamping communication between the AI piloting code and the quadcopter simulator;
subsequently, in response to an AI piloting code event at an event time, determining the event time from a timestamped communication; 
finding a logged operation of the quadcopter simulator having a timestamp corresponding to the event time; 
rewinding the quadcopter simulator to at least the logged operation; and
stepping through one or more operations of the quadcopter simulator and the AI piloting code to identify AI piloting code errors relating to the AI piloting code event.

2. (Currently Amended) The method of claim 1 wherein the quadcopter simulator is implemented in a workstation and the stepping through the one or more operations of the quadcopter simulator and the Al piloting code is performed using [[a]] the debugger implemented in the workstation.
8. (Cancelled)
9. (Cancelled)
10. (Currently Amended) An apparatus comprising: a workstation; a quadcopter simulator configured to receive quadcopter flight control commands and to generate simulated sensor output and simulated camera output for a plurality of stereoscopic cameras of a simulated quadcopter, the quadcopter simulator implemented in [[a]] the workstation; 
an Artificial Intelligence (AI) controller coupled to the workstation, the Al controller configured to receive the simulated sensor output and the simulated camera output for the 
a debugger implemented in the workstation, the debugger coupled to the quadcopter simulator and the Al controller, the debugger coupled to perform debugging of Al code of the Al controller while the Al controller generates the quadcopter flight control commands for the quadcopter simulator to pilot the quadcopter simulator.

Allowable Subject Matter
Claims 1-7 and 10-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest “A method of debugging quadcopter piloting code comprising: coupling an Artificial Intelligence (AI) controller configured with AI piloting code to a workstation having a quadcopter simulator and a debugger; synchronizing a first clock of the Al controller with a second clock of the workstation using Precision Time Protocol (PTP) hardware timestamping for synchronization accuracy of less than one millisecond; rewinding the quadcopter simulator to at least the logged operation; and stepping through one or more operations of the quadcopter simulator and the AI piloting code to identify AI piloting code errors relating to the AI piloting code event” as recited in independent claims 1 and 18. Claims 2-7 and 19-20 are considered allowable by virtue of their dependence on allowable independent claims 1 and 18 respectively.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250. The examiner can normally be reached Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191